DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 4/20/2022.
The claims have been amended but where at least one amendment does not show what was originally claimed. The term “layer” on the last line of Claim 9 has been replaced with “layers” in the instant amendment.  While applicant is intending to delete this claim feature by way of strike-through, what is being struck through is not the same as was previously presented.  It is respectfully requested that any and all amendments be shown as required by the MPEP, such as by way of underline or strike-through.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
With regard to applicant’s arguments on pages 7-9,
Applicant argues that Fukui et al. (Fukui) (WO 2017/080211 A1) does not disclose that the external members 40 and 60 overlap with each other as viewed from the x-direction.  The Examiner respectfully disagrees.  First, the Examiner respectfully notes that there is a difference between stating that the viewpoint for the overlap occurs “along” the x-direction or “along” the direction of placement of the sensing elements, in contrast with reciting that the viewpoint is “from” the x-direction.  Meaning, a viewpoint along the x-direction must be just that, a view extending parallel to the x-direction. However, a viewpoint “from” the x-direction requires that the view start at any point on the x-axis, but that any angle or direction, even a non-parallel x-axis view, is permitted as this view begins at a point on the x-axis or x-direction.  As such Fukui reasonably discloses the claim feature because, starting from the right protruding part of member 60 at a point that is on the x-axis, the viewpoint can be angled such that members 40 and 60 do overlap.

    PNG
    media_image1.png
    484
    701
    media_image1.png
    Greyscale

That stated, the Examiner respectfully disagrees with applicant because even along the x-axis or x-direction, the members 40 and 60 would reasonably overlap, even if just for a small amount.  Member 60 or 71,72 is disclosed to fully over the yz surface of the sensor chip 30 (paragraphs [0041], [0043]), and member 40 is disclosed to be on the surface 31 (paragraph [0031]).  As such, it is reasonable that the portion of 60 or 71,72 that covers the side of the element forming surface 31 would overlap with the portion of member 40 that is on the surface 31.  
As such, the Examiner respectfully disagrees with applicant. 
Election/Restrictions
Newly submitted claims 13-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original constructively elected Claim 1 recited “a sensor substrate having an element forming surface on which a plurality of magnetic sensing elements including first and second magnetic sensing elements are formed, a back surface positioned on an opposite side of the element forming surface, and first and second side surfaces substantially perpendicular to the element forming surface and the back surface and positioned opposite to each other; a first external magnetic member provided on the element forming surface and disposed between the first and second magnetic sensing elements; and a second external magnetic member having a first part covering the first side surface and a second part covering the second side surface, wherein the first magnetic sensing element is positioned between the first external magnetic member and the first part of the second external magnetic member in a plan view, wherein the second magnetic sensing element is positioned between the first external magnetic member and the second part of the second external magnetic member in a plan view, and wherein the first and second parts of the second external magnetic member protrude from the element forming surface.”
Newly presented Claim 13 recites “a sensor chip having first, second, and third surfaces, wherein the first surface is substantially perpendicular to the second and third surfaces, wherein the second and third surfaces are positioned opposite to each other, and wherein the first surface has a first region, a second region, a third region, a fourth region on which a first magnetic sensing element is provided and positioned between the first and second regions, and a fifth region on which a second magnetic sensing element is provided and positioned between the first and third regions; a first external magnetic member covering the first region of the first surface; a second external magnetic member covering the second surface and the second region of the first surface; and a third external magnetic member covering the third surface and the third region of the first surface.”
Newly presented Claim 17 requires a sensor chip having a first surface on which a plurality of magnetic sensing elements are provided, a second surface substantially perpendicular to the first surface, a third surface positioned opposite to the second surface, and a fourth surface positioned opposite to the first surface, wherein the first surface has a first region, a second region, and a third region arranged between the first and second regions, wherein the plurality of magnetic sensing elements are provided on the third region; and a magnetic member including a first part covering the first region of the first surface, a second part covering the second region of the first surface, a third part covering the second surface, a fourth part covering the third surface, and a fifth part covering the fourth surface.
Originally presented Claim 1 did not require the features of Claim 13, such as a sensor chip, that the chip has a first surface having a first region, a second region, a third region, a fourth region on which a first magnetic sensing element is provided and positioned between the first and second regions, and a fifth region on which a second magnetic sensing element is provided and positioned between the first and third regions, and a third external magnetic member covering the third surface and the third region of the first surface, as is required in newly presented Claim 13.  Note further that Claim 1 does not require or disclose a third magnetic member. Originally presented Claim 1 further does not require the features of Claim 17 such as a sensor chip having a first surface on which a plurality of magnetic sensing elements are provided, a second surface substantially perpendicular to the first surface, a third surface positioned opposite to the second surface, and a fourth surface positioned opposite to the first surface, wherein the first surface has a first region, a second region, and a third region arranged between the first and second regions, wherein the plurality of magnetic sensing elements are provided on the third region; and a magnetic member including a first part covering the first region of the first surface, a second part covering the second region of the first surface, a third part covering the second surface, a fourth part covering the third surface, and a fifth part covering the fourth surface.  Original Claim 1 does not require a chip, any regions as claimed, or one magnetic member including all of the above first, second, third, fourth, and fifth parts as claimed.  
Newly presented Claims 13 and 17 do not require most of the specifics recited in Claim 1, as they do not require a sensor substrate, first and second parts of the second external member protruding from the element forming surface, and thus does not disclose a sensor substrate having an element forming surface on which a plurality of magnetic sensing elements including first and second magnetic sensing elements are formed, a back surface positioned on an opposite side of the element forming surface, and first and second side surfaces substantially perpendicular to the element forming surface and the back surface and positioned opposite to each other; a first external magnetic member provided on the element forming surface and disposed between the first and second magnetic sensing elements; and a second external magnetic member having a first part covering the first side surface and a second part covering the second side surface, wherein the first magnetic sensing element is positioned between the first external magnetic member and the first part of the second external magnetic member in a plan view, wherein the second magnetic sensing element is positioned between the first external magnetic member and the second part of the second external magnetic member in a plan view, and wherein the first and second parts of the second external magnetic member protrude from the element forming surface.
Note that claims are read in light of the disclosure, and the original disclosure explains and discloses two magnetic members (see for example paragraph [0022]).  While the second magnetic member may, in some embodiments, have more than one part as explained in paragraph [0026], these parts are part of the second external magnetic member 40 and not of a third external magnetic member that is distinct from the second external magnetic member.  Similarly, applicant does not disclose one magnetic member with all of the parts as recited in Claim 17, and the previously constructively elected embodiment of Claim 1 explicitly recites and requires a first and a second external magnetic member, and where the second member itself includes first, second, and third parts (see claims 3 and 4).  As such, the newly presented claims are not distinct from those originally presented.  A serious search and examination burden would therefore exist because a different field of search would be required to search for the different members as now recited in the newly presented claims, and an examination burden would exist to examine each of the inventions as presented.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 9,
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “layer” in claim 9 is used by the claim to mean “a film, foil, or sheet,” while the accepted meaning is “A single thickness of a material covering a surface or forming an overlying part” (note https://www.ahdictionary.com/word/search.html?q=layer) The term is indefinite because the specification does not clearly redefine the term.
Note that while the three films 60, 61, and 62 are distinct, they are all formed in the same layer of the device.  It is suggested to change the claim to recite a film, foil, or sheet instead of layer to overcome this issue.
As to Claim 10,
This claim stands rejected for reciting and incorporating the above rejected subject matter of claim 9 and therefore stands rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Fukui) (WO 2017/080211 A1).
Note that US 2018/0313907 A1 is being used as an English translation of the above document and all cited paragraphs come from this document.

    PNG
    media_image2.png
    941
    723
    media_image2.png
    Greyscale

As to Claim 1,
Fukui discloses a magnetic sensor comprising: a sensor substrate (30) having an element forming surface (surface the sensing elements are located on) on which a plurality of magnetic sensing elements (see above figure) including first and second magnetic sensing elements arranged in a first direction are formed (Figures 4, 5,6), (see above figure),(Paragraphs [0035], [0040]-[0044]), a back surface positioned on an opposite side of the element forming surface (Figures 5,6 / note the surface opposite the element forming surface), and first and second side surfaces substantially perpendicular to the element forming surface and the back surface and positioned opposite to each other (Figures 5,6 / note the left and right side surfaces); a first external magnetic member provided on the element forming surface and disposed between the first and second magnetic sensing elements in a plan view (see above figure); and a second external magnetic member having a first part covering the first side surface and a second part covering the second side surface (see above figure), wherein the first magnetic sensing element is positioned between the first external magnetic member and the first part of the second external magnetic member in a plan view (see above figure), wherein the second magnetic sensing element is positioned between the first external magnetic member and the second part of the second external magnetic member in a plan view (see above figure), and wherein each of the first and second parts of the second external magnetic member has a protruding part protruding from the element forming surface such that the protruding part overlaps the first external magnetic member as viewed from the first direction (see above figures / note the protrusion can be towards the positive Y-axis direction or away from the element forming surface in the X-axis).
As to Claim 2,
Fukui discloses a protruding amount of the protruding part of each of the first and second parts from the element forming surface is equal to or less than a distance between the first external magnetic member and the protruding part of each of the first and second parts of the second external magnetic member in the first direction along the element forming surface (see above figure / the protruding amount of the first and second parts can be the part that protrudes away from the element forming surface in the X-axis which is the thickness of these parts, and this thickness is less than the above distance).
As to Claim 4,
Fukui discloses the second external magnetic member further has a third part that covers the back surface (see above figure), (Figure 5).
As to Claim 5,
Fukui discloses the first and second parts of the second external magnetic member are formed separately from each other so that the back surface of the sensor substrate is exposed without being covered with the second external magnetic member (see above figure), (Figure 6).
As to Claim 6,

    PNG
    media_image3.png
    404
    653
    media_image3.png
    Greyscale

Fukui discloses the second external magnetic member further has a first overhanging part bent toward the element forming surface side from the protruding part of the first part so as to cover the element forming surface and a second overhanging part bent toward the element forming surface side from the protruding part of the second part so as to cover the element forming surface (see above figure), (Figure 5 / note that the bending direction of the first and second parts is in the same direction as applicant’s parts, and the above parts overhang the substrate).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Fukui) (WO 2017/080211 A1) in view of Abel et al. (Abel) (US 4,665,362)
Note that the cited paragraphs for Ushioda come from US 2019/0293735.

    PNG
    media_image4.png
    283
    475
    media_image4.png
    Greyscale

As to Claims 3 and 11,
Fukui does not disclose wherein each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back surface side.
Abel discloses each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back of the second external magnetic member (Figure 1), (Column 2, Lines 4-31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fukui to include each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back surface side given the above disclosure and teaching of Abel in order to advantageously provide a more concentrated magnetic field at the magnetic sensor to therefore increase the sensitivity of the sensor and better allow it to detect desirable magnetic fields, and to help overcome noise by more concentrating the magnetic field at the sensor.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Fukui) (WO 2017/080211 A1) in view of Chang et al. (Chang) (US 2017/0059668 A1).
As to Claim 9,
Fukui does not disclose first, second and third magnetic films formed so as to overlap the element forming surface of the sensor substrate in a plan view, wherein the first magnetic sensing element is provided on a magnetic path formed by a first gap between the first and second magnetic films, wherein the second magnetic sensing element is provided on a magnetic path formed by a second gap between the first and third magnetic films, and wherein the first external magnetic member is provided on the first magnetic film.
Chang discloses first (4), second (54) and third (52) magnetic films formed so as to overlap the element forming surface (top of (1)( of the sensor substrate in a plan view (Figures 1,2), wherein the first magnetic sensing element (34) is provided on a magnetic path formed by a first gap between the first and second magnetic film (Figures 1,2), wherein the second magnetic sensing element (32) is provided on a magnetic path formed by a second gap between the first and third magnetic film (Figures 1,2), and wherein the first external magnetic member (2) is provided on the first magnetic film (Figures 1,2), (Paragraphs [0019],[0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fukui to include first, second and third magnetic films formed so as to overlap the element forming surface of the sensor substrate in a plan view, wherein the first magnetic sensing element is provided on a magnetic path formed by a first gap between the first and second magnetic films, wherein the second magnetic sensing element is provided on a magnetic path formed by a second gap between the first and third magnetic films, and wherein the first external magnetic member is provided on the first magnetic film as taught by Chang in order to advantageously be able to lower the overall volume of the magnetic field sensor (Paragraph [0004]) and thus allow it to fit into small spaces, and to advantageously enhance the magnetic field at the sensing elements so as to increase their sensitivity and reduce the influence of noise.
As to Claim 10,
Fukui in view of Ushioda discloses the first overhanging part covers at least a part of the second magnetic film, and the second overhanging part covers at least a part of the third magnetic film (Figure 5 / note that in the combination, the overhanging parts will cover parts of the above noted layers).
Allowable Subject Matter
Claims 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 7,
The primary reason for the allowance of claim 7 is the inclusion of each of the first and second overhanging parts has a shape in which a width thereof is reduced toward the first external magnetic member. It is this feature found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claims 8 and 12,
The primary reason for the allowance of claim 8 is the inclusion of each of the first and second overhanging parts has a shape in which a thickness thereof is reduced toward the first external magnetic member. It is this feature found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858